Case 2:20-cv-07948-RSWL-E Document 15 Filed 03/10/21 Page 1 of 20 Page ID #:461


                                                                              'O'
  1
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT

  9                     CENTRAL DISTRICT OF CALIFORNIA

 10
 11
       ALEX KHADAVI, an                        CV 20-7948-RSWL-Ex
 12
       individual,                             ORDER re: Motion to
 13
                     Plaintiff,                Dismiss Complaint [9]
 14
             v.
 15
 16    STALGI, INC., a Florida
       corporation; ALDO
 17    BERNARDI, an individual;
 18    and DOES 1 through 10,
       inclusive,
 19
                     Defendants.
 20
 21
 22          Presently before the Court is Defendants Aldo
 23    Bernardi and Stalgi, Inc.’s (“Defendants”) Motion to
 24    Dismiss Complaint (the “Motion”) [9].
 25          Having reviewed all papers submitted pertaining to
 26    the Motion, the Court NOW FINDS AND RULES AS FOLLOWS:
 27    the Court GRANTS the Motion.
 28    ///
                                           1
Case 2:20-cv-07948-RSWL-E Document 15 Filed 03/10/21 Page 2 of 20 Page ID #:462



  1                                I.     BACKGROUND
  2    A.   Factual Background
  3         1.    Current Action
  4         Plaintiff Alex Khadavi (“Plaintiff”) alleges the
  5    following in his Complaint:
  6         Plaintiff is a California citizen and the owner of
  7    real property located at 777 Sarbonne Road, Los Angeles,
  8    California 90077 (the “Property”).              Compl. ¶ 1, ECF No.
  9    1.   Defendant Stalgi, Inc. (“Defendant Stalgi”) is a
 10    Florida corporation, and its president, Defendant Aldo
 11    Bernardi (“Defendant Bernardi”), is a Florida resident.
 12    Id. ¶ 2.     Defendant Stalgi does not maintain a qualified
 13    status with the California Secretary of State or the
 14    California Franchise Tax Board.             Id. ¶ 10(B).       Defendant
 15    Stalgi is not licensed with the California Contractors
 16    State License Board.         Id.
 17         On or about January 11, 2018, and August 25, 2018,
 18    Plaintiff entered into two written contracts with
 19    Defendants for the supply, fabrication, and installation
 20    of Italian marble and natural stone for the total
 21    amounts of $1,813,530.82 and $236,909.76, respectively.
 22    Id. ¶ 10(C)-(D).        Defendants’ negligent, defective work
 23    caused delays, created additional work, and resulted in
 24    reordering of replacement materials.               Id. ¶ 10(F)-(G).
 25         In January 2020, Plaintiff had to refinance the
 26    Property because notes were coming due, and Plaintiff
 27    was required to pay for an extension.               Id. ¶ 10(F).
 28    Defendants knew Plaintiff was refinancing the Property

                                           2
Case 2:20-cv-07948-RSWL-E Document 15 Filed 03/10/21 Page 3 of 20 Page ID #:463



  1    and approached Plaintiff to execute deeds of trust,
  2    dated November 1, 2018, and February 15, 2019, for
  3    $1,735,562.00 and $768,931.00, respectively.                  Id. ¶
  4    10(H)-(I).       Defendants convinced Plaintiff that these
  5    deeds of trust would be as effective as mechanic’s liens
  6    while not interfering with the sale of the Property once
  7    the Property is completed.              Id. ¶ 10(I).    But Defendants
  8    knew that they had no ability to effectuate a mechanic’s
  9    lien on the Property because they are unlicensed and did
 10    not provide Plaintiff with any of the notices required
 11    by law.     Id. ¶ 10(J).       Defendants failed to indicate on
 12    any of the contracts, bids, or solicitations that
 13    Defendants were not licensed contractors in the state of
 14    California.       Id. ¶ 10(L).      In January and February 2020,
 15    Defendants knowingly filed four false mechanic’s liens
 16    on the Property so that Plaintiff would be forced to pay
 17    any outstanding invoices and liens.               Id. ¶ 10(P)-(Q).
 18         On or about March 11, 2020, Defendants extorted
 19    Plaintiff into entering into a settlement agreement and
 20    issuing a promissory note and deed of trust on the
 21    Property for the outstanding amounts Defendants claimed
 22    Plaintiff owed for the supply, fabrication, and
 23    installation of marble and natural stone.                 Id. ¶ 10(S).
 24    In exchange, Defendants agreed to rescind the mechanic’s
 25    liens.    Id.     Defendants purposefully delayed the project
 26    and failed to cure any defects, and Plaintiff was forced
 27    to sign a settlement agreement in order to refinance the
 28    Property.       Id.

                                           3
Case 2:20-cv-07948-RSWL-E Document 15 Filed 03/10/21 Page 4 of 20 Page ID #:464



  1         Plaintiff seeks relief based on rescission of the
  2    contracts.      Id. ¶ 10(Z).       Defendants knowingly made the
  3    following fraudulent representations to Plaintiff to
  4    induce him into entering the contracts: (1) Defendants
  5    were licensed contractors; (2) they were qualified to do
  6    business in California; (3)             the contract complied with
  7    statutory requirements; and (4) they would provide
  8    proper materials, labor, and services.                Id.   The
  9    settlement agreement is unenforceable because it
 10    compromises disputes over the compensation for services
 11    performed by an unlicensed construction professional,
 12    was not fairly made, and is in contravention of
 13    California law or public policy.              Id. ¶ 11.
 14         In his prayer for relief, Plaintiff seeks special
 15    and compensatory damages; an order declaring the
 16    settlement agreement null and void, rescinded, and
 17    unenforceable, and any and all instruments relating to
 18    the Property that Defendants hold to be rescinded and
 19    declared null and void and unenforceable; costs and
 20    attorneys’ fees; any other appropriate relief; and an
 21    order preliminarily and permanently enjoining Defendants
 22    from advertising in California and representing
 23    themselves as licensed contractors in the state of
 24    California.      Id. at 18:13-19:3.
 25         2.    Superior Court Action
 26         On January 13, 2020, Plaintiff filed a complaint
 27    against Defendant Bernardi, Defendant Stalgi, and Agata
 28    Limited, Inc. in the Superior Court of California,

                                           4
Case 2:20-cv-07948-RSWL-E Document 15 Filed 03/10/21 Page 5 of 20 Page ID #:465



  1    County of Los Angeles, in Khadavi v. Bernardi, et al.,
  2    No. 20STCV01575 (the “Superior Court Action”).                  See Req.
  3    for Judicial Notice in Supp. of Mot. (“RJN”) Ex. A, ECF
  4    No. 10.     The Superior Court Action was based on a
  5    dispute concerning three contracts for the provision of
  6    labor, services, and materials in connection with the
  7    installation of marble and stone at the Property.                    Id.
  8    ¶¶ 1, 7-9.
  9         Plaintiff asserted fourteen claims for relief in
 10    the Superior Court Action, which he stated as:
 11    rescission of the contracts; cancellation of deeds of
 12    trust; breach of each building contract based on delay
 13    in performance; breach of each building contract based
 14    on negligent work and defective materials; and temporary
 15    restraining orders and preliminary and permanent
 16    injunctions sought under California Business and
 17    Professions Code § 7028.4.              Id. ¶¶ 11-97.
 18         On March 11, 2020, the parties executed a
 19    settlement agreement.          See Compl. Ex. 6.        On April 21,
 20    2020, Plaintiff filed a request for dismissal of the
 21    Superior Court Action with prejudice, which was entered
 22    on April 24, 2020.         See RJN Ex. K.
 23    B.   Procedural Background
 24         On August 31, 2020, Plaintiff filed his Complaint
 25    [1] in this Action, alleging: (1) breach of contracts;
 26    (2) violations of Cal. Bus. & Prof. Code § 17500; (3)
 27    aiding and abetting violations of Cal. Bus. & Prof. Code
 28    § 17500; (4) negligence; and (5) unjust enrichment and

                                           5
Case 2:20-cv-07948-RSWL-E Document 15 Filed 03/10/21 Page 6 of 20 Page ID #:466



  1    imposition of constructive trust.              See generally Compl.
  2         Defendants filed the instant Motion [9] on October
  3    2, 2020.     On October 20, 2020, Defendants filed a Reply
  4    [12] in which they argue that the Motion should be
  5    granted because Plaintiff failed to timely oppose.                    See
  6    Reply in Supp. of Mot. to Dismiss Compl. 2:12-14, ECF
  7    No. 13.     Plaintiff subsequently filed his untimely
  8    Opposition [13] on October 25, 2020.
  9                               II.    DISCUSSION
 10    A.   Legal Standard
 11         Federal Rule of Civil Procedure (“Rule”) 12(b)(6)
 12    allows a party to move for dismissal on one or more
 13    claims if a pleading fails to state a claim upon which
 14    relief can be granted.           Fed. R. Civ. P. 12(b)(6).           Under
 15    Rule 8(a), a complaint must contain “a short and plain
 16    statement of the claim showing that the pleader is
 17    entitled to relief” to give the defendant “fair notice
 18    of what the . . . claim is and the grounds upon which it
 19    rests.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
 20    (2007); see Fed. R. Civ. P. 8(a).              Dismissal is proper
 21    “where the complaint lacks a cognizable legal theory or
 22    sufficient facts to support a cognizable legal theory.”
 23    Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097,
 24    1104 (9th Cir. 2008) (citing Balistreri v. Pacifica
 25    Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988)).
 26         “To survive a motion to dismiss, a complaint must
 27    contain sufficient factual matter, accepted as true, to
 28    ‘state a claim to relief that is plausible on its

                                           6
Case 2:20-cv-07948-RSWL-E Document 15 Filed 03/10/21 Page 7 of 20 Page ID #:467



  1    face.’”     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
  2    (quoting Twombly, 550 U.S. at 570).               While a complaint
  3    need not contain detailed factual allegations, it must
  4    provide more than “labels and conclusions” or “a
  5    formulaic recitation of the elements of a cause of
  6    action.”     Twombly, 550 U.S. at 555.            The plaintiff must
  7    allege enough facts “to raise a right to relief above
  8    the speculative level.”          Id.    In evaluating a Rule
  9    12(b)(6) motion, a court must take all well-pleaded
 10    allegations of material fact as true and construe them
 11    in the light most favorable to the nonmovant.                  Great
 12    Minds v. Off. Depot, Inc., 945 F.3d 1106, 1109 (9th Cir.
 13    2019).     A court may generally consider only “the
 14    complaint itself and its attached exhibits, documents
 15    incorporated by reference, and matters properly subject
 16    to judicial notice.”         In re NVIDIA Corp. Sec. Litig.,
 17    768 F.3d 1046, 1051 (9th Cir. 2014).
 18    B.   Discussion
 19         1.    Request for Judicial Notice
 20         Defendants request that the Court take judicial
 21    notice of eleven filed documents from Plaintiff’s
 22    previous state case in the Superior Court of California,
 23    County of Los Angeles, Alex Khadavi v. Aldo Bernardi, et
 24    al., No. 20STCV01575.          See RJN 2:2-4:9, Exs. A-K.
 25    Because the Court may take judicial notice of court
 26    filings and other matters of public record, judicial
 27    notice is proper.        See Fed. R. Evid. 201; Harris v.
 28    County of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012)

                                           7
Case 2:20-cv-07948-RSWL-E Document 15 Filed 03/10/21 Page 8 of 20 Page ID #:468



  1    (stating that courts “may take judicial notice of
  2    undisputed matters of public record, including documents
  3    on file in federal or state courts”).               Accordingly, the
  4    Court GRANTS Defendants’ requests for judicial notice.
  5         2.    Motion to Dismiss
  6         Local Rule 7-9 requires an opposing party to file
  7    an opposition or statement of non-opposition to a motion
  8    no later than twenty-one days before the designated
  9    hearing date.       L.R. 7-9.      Here, Plaintiff’s Opposition
 10    was due by October 13, 2020.            But Plaintiff did not file
 11    his Opposition until October 25, 2020—just nine days
 12    before the scheduled hearing on November 3, 2020—without
 13    seeking leave of court or offering any explanation for
 14    his tardy response.         “The failure to file any required
 15    document, or the failure to file it within the deadline,
 16    may be deemed consent to the granting or denial of the
 17    motion . . . .”        L.R. 7-12; see Irvin v. Madrid, 749 F.
 18    App’x 546, 547 (9th Cir. 2019) (affirming the district
 19    court’s dismissal pursuant to Local Rule 7-12).
 20    Accordingly, the Court deems Plaintiff’s failure to
 21    timely oppose as consent to grant Defendants’ Motion.
 22         While the Court may grant Defendants’ Motion based
 23    on Plaintiff’s late-filed Opposition, the Court proceeds
 24    to analyze the Motion on the merits.               Defendants argue
 25    that the Complaint should be dismissed because: (1) all
 26    of Plaintiff’s claims are barred by res judicata; (2)
 27    all of Plaintiff’s claims are barred by the settlement
 28    agreement and release entered into by the parties; and

                                           8
Case 2:20-cv-07948-RSWL-E Document 15 Filed 03/10/21 Page 9 of 20 Page ID #:469



  1    (3) Plaintiff fails to state a claim for rescission of
  2    the settlement agreement.           Mot. to Dismiss Compl.
  3    (“Mot.”) 3:3-14, ECF No. 9.
  4         Pursuant to the Full Faith and Credit Act, “a
  5    federal court must give to a state-court judgment the
  6    same preclusive effect as would be given that judgment
  7    under the law of the State in which the judgment was
  8    rendered.”      Migra v. Warren City Sch. Dist. Bd. of
  9    Educ., 465 U.S. 75, 80-81 (1984); see 28 U.S.C. § 1738.
 10    The Court thus applies California law to determine the
 11    effect of the judgment issued in Plaintiff’s Superior
 12    Court Action.
 13         “Res judicata, or claim preclusion, prevents
 14    relitigation of the same cause of action in a second
 15    suit between the same parties or parties in privity with
 16    them.”    Mycogen Corp. v. Monsanto Co., 28 Cal. 4th 888,
 17    896, 51 P.3d 297, 301 (2002).            Under California law, res
 18    judicata applies “if a second suit involves: (1) the
 19    same cause of action (2) between the same parties (3)
 20    after a final judgment on the merits in the first suit.”
 21    DKN Holdings LLC v. Faerber, 61 Cal. 4th 813, 824
 22    (2015).     If those requirements are met, res judicata
 23    bars not only issues that were actually litigated in the
 24    first suit but also those issues that could have been
 25    litigated in that suit.          SLPR, L.L.C. v. San Diego
 26    Unified Port Dist., 49 Cal. App. 5th 284, 298 (2020).
 27         There is no question that the present Action
 28    involves the same parties, as Plaintiff and Defendants

                                           9
Case 2:20-cv-07948-RSWL-E Document 15 Filed 03/10/21 Page 10 of 20 Page ID #:470



   1   were all parties in the Superior Court Action.                   See RJN
   2   Ex. A.     Nor is there any doubt that a dismissal with
   3   prejudice, which concluded the Superior Court Action,
   4   see RJN Ex. K, “is the equivalent of a final judgment on
   5   the merits” for purposes of applying res judicata.
   6   Boeken v. Philip Morris USA, Inc., 48 Cal. 4th 788, 793
   7   (2010); see also Kim v. Reins Int’l Cal., Inc., 9 Cal.
   8   5th 73, 91 (2020) (“A dismissal with prejudice is
   9   considered a judgment on the merits preventing
 10    subsequent litigation between the parties on the
 11    dismissed claim.”).         Accordingly, res judicata arises if
 12    the present Action involves the same cause of action.
 13          To determine what constitutes the same cause of
 14    action, California courts employ the “primary rights”
 15    theory.     Boeken, 48 Cal. 4th at 797.            “[I]f two actions
 16    involve the same injury to the plaintiff and the same
 17    wrong by the defendant then the same primary right is at
 18    stake even if in the second suit the plaintiff pleads
 19    different theories of recovery, seeks different forms of
 20    relief and/or adds new facts supporting recovery.”
 21    Gonzales v. Cal. Dep’t of Corr., 739 F.3d 1226, 1233
 22    (9th Cir. 2014) (quoting Eichman v. Fotomat Corp., 147
 23    Cal. App. 3d 1170, 1174 (1983)).              Under this theory,
 24    “the determinative factor is the harm suffered.                   When
 25    two actions involving the same parties seek compensation
 26    for the same harm, they generally involve the same
 27    primary right.”        Id. (quoting Boeken, 48 Cal. 4th at
 28    798).

                                           10
Case 2:20-cv-07948-RSWL-E Document 15 Filed 03/10/21 Page 11 of 20 Page ID #:471



   1         Defendants argue, and the Court agrees, that the
   2   claims alleged here involve the same primary right at
   3   issue in the Superior Court Action.               Mot. 10:4-17.       The
   4   Superior Court Action, like this Action, concerned
   5   claims arising out of contracts between the parties for
   6   the supply, fabrication, and installation of marble and
   7   natural stone at the Property.              See Compl. ¶ 10(C)-(E);
   8   RJN Ex. A ¶¶ 7-10.         The substance of Plaintiff’s
   9   allegations in both actions is essentially the same:
 10    Defendants fraudulently induced Plaintiff to enter into
 11    contracts and to later execute deeds of trust, and
 12    Defendants performed negligent or otherwise inadequate
 13    work, which caused Plaintiff to suffer injury and
 14    damages.      See Compl. ¶¶ 6, 10(E), 13, 17-19, 32-34; RJN
 15    Ex. A ¶¶ 10, 13, 55-57, 73.              Plaintiff alleges in both
 16    complaints that Defendants made the same false
 17    representations: Defendants were licensed contractors;
 18    Defendants were qualified to do business in California;
 19    the contracts complied with all statutory requirements;
 20    and Defendants would provide proper materials, labor,
 21    and services.       Compl. ¶ 10(Z); RJN Ex. A ¶¶ 13, 43.                In
 22    both actions, the harm alleged was economic injury
 23    caused by the same wrongful conduct by Defendants, which
 24    allegedly amounted to false representations, fraudulent
 25    inducement, and breach of contracts in connection with
 26    the Property.
 27          Although the Complaint here may “add new theories
 28    of recovery and greater detail[,]” the present Action

                                           11
Case 2:20-cv-07948-RSWL-E Document 15 Filed 03/10/21 Page 12 of 20 Page ID #:472



   1   raises the same causes of action as did the Superior
   2   Court Action.        Eichman, 147 Cal. App. 3d at 1175 (1983);
   3   see also Hi-Desert Med. Ctr. v. Douglas, 239 Cal. App.
   4   4th 717, 734 (2015) (“[T]he hospitals sought a different
   5   remedy in [the first suit] as opposed to what they later
   6   sought, but that was their litigation choice.                   The same
   7   primary right is at stake in both cases.”).                  To the
   8   extent Plaintiff’s claims are premised on these
   9   allegations, Plaintiffs’ claims are precluded by res
 10    judicata.
 11          The Court notes, however, that res judicata “may
 12    not apply when there are changed conditions and new
 13    facts which were not in existence at the time the action
 14    was filed upon which the prior judgment is based.”
 15    Plan. & Conservation League v. Castaic Lake Water
 16    Agency, 180 Cal. App. 4th 210, 227 (2009) (internal
 17    quotation marks and citation omitted).                Res judicata
 18    does not bar claims “that arise after the filing of the
 19    complaint in the first action, but before judgment is
 20    entered.”      Id.
 21          Although the bulk of the factual allegations in the
 22    Complaint predate the filing of the Superior Court
 23    Action on January 13, 2020, some are based on events
 24    that occurred afterwards.            Specifically, Plaintiff
 25    alleges that Defendants filed four false mechanic’s
 26    liens on the Property on January 31 and February 6,
 27    2020, and in February to July 2020, Plaintiff incurred
 28    costs for removing and replacing materials as a result

                                           12
Case 2:20-cv-07948-RSWL-E Document 15 Filed 03/10/21 Page 13 of 20 Page ID #:473



   1   of Defendants’ negligent installation.                See Compl. ¶
   2   10(P), (X).
   3         Claims arising from these facts are nonetheless
   4   barred by the terms of the settlement agreement.
   5   Defendants assert, and Plaintiff does not deny, that the
   6   settlement agreement resolved any and all claims between
   7   the parties, including those related to the Property,
   8   the contracts, the mechanic’s liens, and the Superior
   9   Court Action.       See Mot. 5:9-12; Compl. ¶ 10(S), Ex. 6,
 10    Recitals.      The parties mutually released all claims,
 11    known or unknown, accruing or arising at any time prior
 12    to the effective date of the settlement agreement.                    See
 13    Compl. Ex. 6, ¶ 9.         The parties also waived the
 14    provisions of California Civil Code § 1542 and other
 15    such laws.      Id. ¶ 10.      Further, the parties acknowledged
 16    that they were advised of the effect of this waiver, and
 17    each of the parties “has been or had the opportunity to
 18    be represented by legal counsel with respect to the
 19    negotiation of [the settlement agreement].”                  Id. ¶¶ 10,
 20    22.    In light of the broad language in the settlement
 21    agreement, any claims Plaintiff may have had against
 22    Defendants based on the facts alleged in the Complaint
 23    are barred by the settlement agreement, if not by res
 24    judicata.
 25          In his Opposition, Plaintiff does not directly
 26    address Defendants’ res judicata argument or dispute the
 27    contents of the settlement agreement.                Instead,
 28    Plaintiff appears to suggest that his claims are not

                                           13
Case 2:20-cv-07948-RSWL-E Document 15 Filed 03/10/21 Page 14 of 20 Page ID #:474



   1   barred by res judicata or the settlement agreement
   2   because he alleges a basis for rescission of the
   3   settlement agreement—namely, economic duress.1                  See
   4   Pl.’s Opp’n to Defs.’ Mot. to Dismiss (“Opp’n”) 5:7-10,
   5   6:25-9:11, ECF No. 13.
   6         Under California law, economic duress can serve as
   7   a basis for rescission of a settlement agreement.                     See,
   8   e.g., In re Outlaw Lab’ys, LP Litig., 352 F. Supp. 3d
   9   992, 1007 (S.D. Cal. 2018); Lanigan v. City of Los
 10    Angeles, 199 Cal. App. 4th 1020, 1034 (2011).                   The
 11    doctrine of economic duress “may come into play upon the
 12    doing of a wrongful act which is sufficiently coercive
 13    to cause a reasonably prudent person faced with no
 14    reasonable alternative to succumb to the perpetrator’s
 15    pressure.”      Rich & Whillock, Inc. v. Ashton Dev., Inc.,
 16    157 Cal. App. 3d 1154, 1158 (1984).               The party seeking
 17    relief “must have had no ‘reasonable alternative’ to the
 18    action it now seeks to avoid (generally, agreeing to
 19    contract).”       Lanigan, 199 Cal. App. 4th at 1034
 20
 21          1Indeed, “[i]f the settlement agreement is subject to
       rescission,” then Defendants’ arguments based on res judicata and
 22    express release “should not stand in the way of a revival of
       [Plaintiff’s] claims” because they “both assume the validity of
 23    the settlement.” Kelly v. Provident Life & Acc. Ins., 245 F.
 24    App’x 637, 640 (9th Cir. 2007); see Leeper v. Beltrami, 53 Cal.
       2d 195, 205 (1959) (citations omitted) (“[A] party may attack any
 25    judgment by showing that it was secured by the extrinsic fraud of
       the other party. . . . Duress is a species of fraud. [Where the
 26    plaintiff pleads duress against the defendants,] any consent
       judgment or judgment of dismissal that may have been entered
 27    pursuant to a settlement agreement would not act as a bar to the
 28    present action.”).

                                           14
Case 2:20-cv-07948-RSWL-E Document 15 Filed 03/10/21 Page 15 of 20 Page ID #:475



   1   (internal quotation marks and citation omitted).                    “No
   2   reasonable alternative may exist ‘when the only other
   3   alternative is bankruptcy or financial ruin.’”                   Hicks v.
   4   PGA Tour, Inc., 897 F.3d 1109, 1119 (9th Cir. 2018)
   5   (quoting Rich & Whillock, Inc., 157 Cal. App. 3d at
   6   1159).     “If a reasonable alternative was available, and
   7   there hence was no compelling necessity to submit to the
   8   coercive demands, economic duress cannot be
   9   established.”       Id. (quoting CrossTalk Prods., Inc. v.
 10    Jacobson, 65 Cal. App. 4th 631, 644 (1998)).
 11          Here, Plaintiff fails to allege “a wrongful act
 12    which [was] sufficiently coercive” such that he faced
 13    “no reasonable alternative [but] to succumb” to
 14    Defendants’ pressure.          Rich & Whillock, Inc., 157 Cal.
 15    App. 3d at 1158.        Although Plaintiff offers additional
 16    allegations to support his economic duress argument in
 17    his Opposition, see Opp’n 8:17-28, the Court does not
 18    consider allegations that are not pleaded in the
 19    Complaint.      Moreover, Plaintiff’s Complaint makes no
 20    mention of economic duress whatsoever.                Accordingly,
 21    Plaintiff fails to plead sufficient facts showing the
 22    settlement agreement was procured under economic duress.
 23          Plaintiff next argues, albeit confusingly, that the
 24    Court should recognize a tort action for damages to
 25    remedy a constitutional violation because Plaintiff is
 26    an injured member of a protected class of persons,
 27    citing California Penal Code § 519, Monex Deposit Co. v.
 28    Gilliam, 666 F. Supp. 2d 1135 (C.D. Cal. 2009), and the

                                           15
Case 2:20-cv-07948-RSWL-E Document 15 Filed 03/10/21 Page 16 of 20 Page ID #:476



   1   Restatement (Second) of Torts § 874A.                See Opp’n 9:12-
   2   10:22.     This argument is similarly rejected.
   3   Plaintiff’s argument does not appear to be directed to
   4   any of the claims actually pleaded in the Complaint.
   5   Plaintiff contends that he is a victim of extortion in
   6   his Opposition, but he does not explicitly assert a
   7   claim for extortion in the Complaint.                Nonetheless, the
   8   Court construes the following allegations regarding the
   9   settlement agreement as one for civil extortion:
 10          On or about March 11, 2020, Defendants
             extorted Plaintiff into entering into a
 11          settlement agreement and issuing a promissory
             note and deed of trust on the Property for the
 12          outstanding    amounts     Defendant   claimed
             Plaintiff owed for the supply, fabrication and
 13          installation of marble and natural stone at
             the Property. In exchange for the issuance of
 14          a settlement agreement, deed of trust and
             promissory note, Defendants agreed to rescind
 15          the mechanics liens. Plaintiff was forced to
             issue a deed of trust and promissory note and
 16          sign   a  settlement   agreement   so that   a
             refinance of the Property could finalize.
 17          Purposefully delaying the project and failing
             to cure any defects Defendants knowingly
 18          extorted Plaintiff to comply with Defendants’
             demands so that Plaintiff could refinance the
 19          Property.
 20    Compl. ¶ 10(S).
 21          “Extortion is the obtaining of property or other
 22    consideration from another, with his or her consent, . .
 23    . induced by a wrongful use of force or fear . . . .”
 24    Cal. Penal Code § 518.          California recognizes “a civil
 25    cause of action for the recovery of money obtained by
 26    the wrongful threat of criminal or civil prosecution,
 27    whether the claim is denominated by ‘extortion, menace,
 28    or duress.’”       Monex Deposit Co. v. Gilliam, 666 F. Supp.

                                           16
Case 2:20-cv-07948-RSWL-E Document 15 Filed 03/10/21 Page 17 of 20 Page ID #:477



   1   2d 1135, 1136 (C.D. Cal. 2009) (citing Fuhrman v. Cal.
   2   Satellite Sys., Inc., 179 Cal. App. 3d 408, 426 (1986)).
   3   The definition of a civil extortion claim is derived
   4   from the crime of extortion.             Id. at 1137; see also
   5   Lutfi v. Al Naimi, No. CV 17-08208 SJO (JPRx), 2018 WL
   6   6265082, at *3 (C.D. Cal. Jan. 17, 2018).                 “Fear, such
   7   as will constitute extortion, may be induced by a threat
   8   . . . [t]o do an unlawful injury to the person or
   9   property of the individual threatened or of a third
 10    person.”      Cal. Penal Code § 519.
 11          Here, the Complaint fails to adequately allege a
 12    threat.     Any additional allegations proffered in
 13    Plaintiff’s Opposition are not entitled to the
 14    presumption of truth.          Plaintiff’s conclusory
 15    allegations that he was “extorted” into entering the
 16    settlement agreement are insufficient and fail “to raise
 17    a right to relief above the speculative level.”
 18    Twombly, 550 U.S. at 555.            The Complaint, as currently
 19    pleaded, does not provide enough factual support to
 20    allow the Court “to draw the reasonable inference that
 21    [Defendants are] liable for the misconduct alleged.”
 22    Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at
 23    556).     Plaintiff therefore fails to state a claim for
 24    civil extortion.        Further, even if the Court were to
 25    consider Plaintiff’s allegations in his Opposition—that
 26    Defendants’ filing of the mechanic’s liens was “in fact
 27    done with the intent to extort Plaintiff into
 28    acquiescing to their demands,” see Opp’n 9:24-28, those

                                           17
Case 2:20-cv-07948-RSWL-E Document 15 Filed 03/10/21 Page 18 of 20 Page ID #:478



   1   claims are barred by the broad language of the
   2   settlement agreement, which contemplated and resolved
   3   any disputes related to the mechanic’s liens.
   4         The Court next considers Plaintiff’s contentions as
   5   to the unenforceability of the settlement agreement.                        In
   6   the Complaint, Plaintiff alleges that the settlement
   7   agreement is unenforceable “because it compromises
   8   disputes over compensation for services performed by an
   9   unlicensed construction professional,” it is “not fairly
 10    made,” and “the legislator has a clear policy of
 11    invalidating contracts made by unlicensed construction
 12    professionals.”        Compl. ¶ 11.
 13          Under California law, an unlicensed contractor may
 14    not “bring or maintain any action, or recover in law or
 15    equity in any action, in any court of this state for the
 16    collection of compensation for the performance of any
 17    act or contract where a license is required.”                   Cal. Bus.
 18    & Prof. Code § 7031(a).           But the statute “does not
 19    automatically void all contracts entered by unlicensed
 20    contractors.”       Nash v. Taylor, 327 F. App’x 718, 720
 21    (9th Cir. 2009) (quoting MW Erectors, Inc. v.
 22    Niederhauser Ornamental & Metal Works Co., 36 Cal. 4th
 23    412, 435 (2005)).2
 24
             2Further, section 7031 prohibits “judicial aid” to an
 25    unlicensed contractor seeking compensation, but “nothing in the
 26    statute precludes the satisfied beneficiary of such work from
       paying for it voluntarily.” MW Erectors, Inc., 36 Cal. 4th at
 27    430 n.10 (noting that section 7031 withholds “judicial aid from
       those who seek compensation for unlicensed contract work”
 28    (quoting Hydrotech Sys., Ltd. v. Oasis Waterpark, 52 Cal. 3d 988,

                                           18
Case 2:20-cv-07948-RSWL-E Document 15 Filed 03/10/21 Page 19 of 20 Page ID #:479



   1         Contrary to Plaintiff’s assertion, the settlement
   2   agreement is not rendered unenforceable simply by virtue
   3   of Defendants’ status as unlicensed contractors.
   4   Defendants did not “bring or maintain” either this
   5   Action or the Superior Court Action.               Plaintiff
   6   initiated both actions.           And, under the present facts,
   7   the Court cannot conclude that the settlement agreement
   8   was not voluntarily made.            Plaintiff’s allegation that
   9   the settlement agreement was “not fairly made,” without
 10    more, merely indicates buyer’s remorse, which does not
 11    constitute a basis for rescinding a settlement
 12    agreement.      Therefore, the settlement agreement remains
 13    a bar to Plaintiff’s claims.             See Tarpy v. County of San
 14    Diego, 110 Cal. App. 4th 267, 279 (2003) (“[N]o public
 15    policy opposes private, voluntary transactions in which
 16    one party, for a consideration, agrees to shoulder a
 17    risk which the law would otherwise have placed upon the
 18    other party . . . .”).
 19          In sum, because Plaintiff cannot avoid the
 20    preclusive effect of res judicata and the settlement
 21    agreement, all of his claims are barred.                 Accordingly,
 22    the Court GRANTS Defendants’ Motion.
 23          3.    Leave to Amend
 24          Leave to amend should be granted with “extreme
 25    liberality.”       Moss v. U.S. Secret Serv., 572 F.3d 962,
 26    972 (9th Cir. 2009); see Fed. R. Civ. P. 15(a)(2) (“The
 27
 28    995 (1991))).

                                           19
Case 2:20-cv-07948-RSWL-E Document 15 Filed 03/10/21 Page 20 of 20 Page ID #:480



   1   court should freely give leave when justice so
   2   requires.”).       Where a court grants a motion to dismiss,
   3   it should generally provide leave to amend “unless it
   4   determines that the pleading could not possibly be cured
   5   by the allegation of other facts.”               Lopez v. Smith, 203
   6   F.3d 1122, 1127 (9th Cir. 2000) (en banc).
   7         Plaintiff requests leave to amend should the Court
   8   grant Defendants’ Motion.            Opp’n 10:25-26.        It appears
   9   that amendment would not necessarily be futile, as
 10    Defendants’ prevailing arguments are premised on the
 11    validity of the settlement agreement.                Therefore, the
 12    Court GRANTS leave to amend, provided that Plaintiff can
 13    allege, in good faith, additional facts to support a
 14    basis for rescission.
 15                              III.    CONCLUSION
 16          Based on the foregoing, the Court GRANTS the Motion
 17    without prejudice.         Plaintiff may file a first amended
 18    complaint, if desired, by no later than March 31, 2021.
 19    Failure to timely amend the Complaint will result in the
 20    dismissal of all claims with prejudice.
 21
 22    IT IS SO ORDERED.
 23
 24    DATED: March 10, 2021                  __________________________
                                              /s/ Ronald S.W. Lew
                                            HONORABLE RONALD S.W. LEW
 25
                                            Senior U.S. District Judge
 26
 27
 28
                                           20
